Case 1:20-cr-00132-SPW Document 10 Filed 12/02/20 Page 1 of 10

WILLIAM P. BARR, Attorney General of the United States

JOHN W. HUBER, United States Attorney (#7226)

KEVIN L. SUNDWALL, Assistant United States Attorney (#6341)
Appointed Special Attorney under 28 U.S.C. § 515

Attorneys for the United States of America

Office of the United States Attorney

111 South Main Street, Suite 1800

Salt Lake City, Utah 84111-2176

Telephone: (801) 524-5682

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA, BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
CK- 20-132 -BLG- SPW
Plaintiff,
VS. PLEA AGREEMENT PURSUANT
TO FED. R. CRIM. P. 11(c)(1)(A and
RONI RAE BRADY, B)
Defendant.

 

 

Pursuant to FED. R. Crim. P. 11(c)(1)(A and B), the United States of
America and defendant RONI RAE BRADY have reached the following
agreement: The parties agree that this plea agreement shall be filed and become a
part of the record in this case, and will be governed by Rule 11(c)(1)(A) and (B),

Federal Rules of Criminal Procedure. The defendant acknowledges that the

agreement will be fulfilled provided a) the United States agrees not to bring further

charges against the defendant, and b) makes the recommendations provided

 

 

foo
SAUSA 1d ef\Gnsl. iat Page |

 

 
Case 1:20-cr-00132-SPW Document 10 Filed 12/02/20 Page 2 of 10

below. The defendant understands that if the agreement is accepted by the Court,
there will not be an automatic right to withdraw the plea even if the Court does not
accept or follow the recommendations made by the United States.

1. Scope: This plea agreement is between the United States Attorney’s

Office for the District of Utah, by way of an appointed Special Assistant United

 

States Attorney to the District of Montana, and the defendant. It does not bind any :

other federal, state, or local prosecuting, administrative, or regulatory authority, or
the United States Probation Office.

2. Charges: The defendant agrees to plead guilty to Count 1 of the
Felony Information, which charges wire fraud, in violation of 18 U.S.C. § 1343.
Count | carries a maximum term of imprisonment of 20 years, a $250,000.00 fine,
up to 3 years supervised release, and the Court’s special assessment of $100.00.

3. Nature of the Agreement: The parties agree that this plea agreement
will be governed by FED. R. Crim. P. 11(c)(1)(A and B). The defendant
acknowledges that the agreement will be fulfilled provided a) the United States
agrees not to bring further charges related to the conduct explained below and in
the offer of proof, within this time period stated below and as stated in the offer of
proof, and b) makes the recommendations defined below. The defendant

understands that, if the agreement is accepted by the Court, there will not be an

 

SAUSA Defendant Def. Cfsl. Daté Page 2

 

é

 

 
Case 1:20-cr-00132-SPW Document 10 Filed 12/02/20 Page 3 of 10

automatic right to withdraw the plea even if the Court does not accept or follow the
recommendations made by the parties, The defendant agrees to be responsible for
complete restitution pursuant to 18 U.S.C. § 3663(a)(3).

4. Admission of Guilt: The defendant will plead guilty because the
defendant is guilty of charges contained in Count 1 of the Felony Information. In
pleading guilty to Count 1, the defendant acknowledges:

First, the defendant knowingly devised a scheme or plan to defraud, or a
scheme or plan for obtaining money or property by means of false or fraudulent
pretenses, representations, or promises;

Second, the statements made or facts omitted as part of the scheme were
material; that is, they had a natural tendency to influence, or were capable of
influencing, a person to part with money or property;

Third, the defendant acted with the intent to defraud, that is the intent to
deceive or cheat; and

Fourth, the defendant used, or caused to be used, a wire communication to
catry out or attempt to carry out an essential part of the scheme.

5. Waiver or Rights by Plea:

a. The United States has a right to use against the defendant, in a

prosecution for perjury or false statement, any statement given under oath during

 

{ sy j
fp od Julz/eoro °

SAUSA tee nsl. Date Date’ Page 3

 

 

 
Case 1:20-cr-00132-SPW Document 10 Filed 12/02/20 Page 4 of 10

the plea colloquy.

b. The defendant has the right to plead not guilty or to persist in a
plea of not guilty.

c. The defendant has the right to a jury trial unless, by written
waiver, the defendant consents to non-jury trial.

d. The defendant has the right to be represented by counsel and, if
necessary, have the Court appoint counsel at trial and at every other stage of these
proceedings.

e. If the trial is a jury trial, the jury would be composed of 12
laypersons selected at random. The defendant and the defendant’s attorney would
have a say in who the jurors would be by removing prospective jurors for cause
where actual bias or other disqualifications is shown, or without cause by

exercising peremptory challenges. The jury would have to agree unanimously

before it could return a verdict of guilty or not guilty. The jury would be instructed.

that the defendant is presumed innocent, and that it could not convict unless, after
hearing all the evidence, it was persuaded of the defendant’s guilt beyond a
reasonable doubt.

f. If the trial is held by the judge without a jury, the judge would

find the facts and determine, after hearing all of the evidence, whether or not the

 

— —
k L ( | “A 14 — j 1. f 5 / aD of

SAUSA Defendant Def Gnsl. Date Page 4

 

 

 

 

 
Case 1:20-cr-00132-SPW Document 10 Filed 12/02/20 Page 5 of 10

judge was persuaded of the defendant’s guilt beyond a reasonable doubt.

g. Ata trial, whether by a jury or a judge, the United States would
be required to present its witnesses and other evidence against the defendant. The
defendant would be able to confront those government witnesses and the
defendant's attorney would be able to cross-examine them. In turn, the defendant
could present witnesses and other evidence. If the witnesses for the defendant
would not appear voluntarily, their appearance could be mandated through the
subpoena power of the Court,

h. Ata trial, there is a privilege against self-incrimination so that
the defendant could decline to testify and no inference of guilt could be drawn
from the refusal to testify. Or the defendant could exercise the choice to testify.

i. If convicted,.and within 14 days of the entry of the Judgment
and Commitment, the defendant would have the right to appeal the conviction to
the Ninth Circuit Court of Appeals for review to determine if any errors were made
that would entitle the defendant to reversal of the conviction.

je The defendant has a right to have the district court conduct the
change of plea hearing required by FED. R. Crim. P. 11. By execution of this

agreement, the defendant waives that right and agrees to hold that hearing before,

 

in? f7 i. ‘i /
q é C | é / zZ / FAS
Yur A I i Sf 2) fil if3

SAUSA Defendant Defi fnsl. Daté / Page 5

 

 

 
Case 1:20-cr-00132-SPW Document 10 Filed 12/02/20 Page 6 of 10

and allow the Rule 11 colloquy to be conducted by, the U.S. Magistrate Judge, if
necessary.

k. | The defendant is entitled to have the charge outlined in
paragraph 2, above, prosecuted by an indictment returned by a concurrence of 12
or more members of a legally constituted grand jury, consisting of not less than 16
and not more than 23 members.

1. The defendant understands that by pleading guilty pursuant to
this agreement, the defendant is waiving all of the rights set forth in this paragraph.
The defendant's attorney has explained those rights and the consequences of
waiving those rights.

m. The defendant understands that if convicted in this matter, a
defendant who is not a citizen of the United States may be removed from the
United States, denied citizenship, and denied admission to the United States in the
future.

6. Recommendations:

a, The United States will recommend the defendant's offense level

be decreased by two levels for acceptance of responsibility, pursuant to USSG §

3E1.1(a), unless the defendant is found to have obstructed justice prior to

 

1B AB efile

éNBA Defendant Def. ¢ f. Qnsl. Dale Page 6

 

 

 

 

i
i
i
{
i
Case 1:20-cr-00132-SPW Document 10 Filed 12/02/20 Page 7 of 10

sentencing, pursuant to USSG § 3C1.1, or acted in any way inconsistent with
acceptance of responsibility.

b. The United States will move for an additional one-level
reduction, pursuant to USSG § 3E1.1(b), if appropriate under the Guidelines.

C, The United States will also recommend to the Court that the
defendant receive a sentence equal to the low-end of the U.S. Sentencing
Guidelines calculation.

d. ‘The parties reserve the right to make any other arguments at the
time of sentencing beyond those outlined in this paragraph.

7. Sentencing Guidelines: Although advisory, the parties agree that the
USS. Sentencing Guidelines must be applied, and a calculation determined, as part
of the protocol of sentencing to determine what sentence will be reasonable.

8. Waiver of Appeal of the Sentence — Conditional: The defendant
understands that the law provides a right to appeal and collaterally attack the
sentence imposed in this case. 18 U.S.C. § 3742(a); 28 U.S.C. §§ 2241, 2255. The
prosecution has a. comparable right of appeal. 18 U.S.C, § 3742(b). By this
agreement the defendant waives the right to appeal or collaterally attack any aspect
of the sentence, including conditions of probation or supervised release, if the

sentence imposed is within or below the guideline range calculated by the Court,

 

 

cS “KD BA J: /2/ryre

SAUSA Defendant Dek G Chsl. Date” Page 7

 

 

 

 
Case 1:20-cr-00132-SPW Document 10 Filed 12/02/20 Page 8of10 -

regardless of whether the defendant agrees with that range. This waiver includes
challenges to the constitutionality of any statute of conviction and arguments that
the admitted conduct does not fall within any statute of conviction, This waiver
does not prohibit the right to pursue a collateral challenge alleging ineffective
assistance of counsel. The United States waives its right to appeal any aspect of
the sentence if the sentence imposed is within or above the guideline range
calculated by the Court.

9. Voluntary Plea: The defendant and the defendant's attorney
acknowledge that no threats, promises, or representations have been made to
induce the defendant to plead guilty, and that this agreement is freely and
voluntarily endorsed by the parties.

10. Detention/Release After Plea: The United States agrees that it will
not move for detention, but will defer to the discretion of the Court the decision as
to whether the defendant meets the conditions of 18 U.S.C. § 3143(a)(1) or (2), and
whether the defendant has clearly shown exceptional reasons why detention is not
appropriate. 18 U.S.C, § 3145(c). The United States is obligated to advise the
Court of the appropriate legal standards that relate to the defendant's eligibility for

post-conviction release. The defendant acknowledges that obligation and

 

K ~ op
ii ¢ ‘ . | AY

SAUSA Defendant Def Qhsl. Date ’ Page 8

 

 

 

 
Case 1:20-cr-00132-SPW Document 10 Filed 12/02/20 Page 9 of 10

understands that advising the Court as to the law and facts is not an abrogation of
its agreement not to request remand.

11. Disclosure of Financial Information: The defendant authorizes the
U.S. Probation Office to release to the Financial Litigation Unit of the U.S.
Attorney’s Office all documents and financial information provided by the
defendant to the U.S. Probation Office and any information obtained by the U.S.
Probation Office about the defendant through its investigation, The defendant
further agrees to fully complete a financial statement in the form prescribed by the
U.S. Attorney's Office, provide financial documents as requested, and submit to a
debtor's exam if deemed appropriate by the U.S. Attorney's Office, in order to
evaluate the defendant's ability to satisfy any financial obligation imposed by the
Court. The, defendant consents to being immediately placed on the Treasury Offset
Program to help meet the defendant's obligation to pay restitution and/or a fine.

12. Breach: If the defendant breaches this plea agreement, at any time, in
any way, including but not limited to appealing or collaterally attacking the
conviction or sentence, the United States may prosecute the defendant for any
counts dismissed or not charged pursuant to this plea agreement. Additionally, the
United States may use any factual admissions made by the defendant pursuant to

this plea agreement in any such prosecution.

 

 

Vege i- Ia ly xn p
je > h }Ef3/ Ge

SAUSA Defendant Defi frasl. Date / Page 9

 

 
Case 1:20-cr-00132-SPW Document 10 Filed 12/02/20 Page 10 of 10

13.. Entire Agreement: Any statements or representations made by the
United States, the defendant, or defense counsel prior to. the full execution of this
plea agreement:are superseded by-this plea agreement. No-promises or
representations have been made by the United States except as set forth in writing
in this plea agreément. This plea agreement constitutes the entire agreement
between the parties, Any term or condition which is not expressly stated as part of

‘this plea agreement is not to be considered.part of the agreement.

JOHN W. HUBER
United States. iwi

Lhd

KEVIN L. 4]

= nl 1. a

RONIR, RAE BRADY

Defendant
Date: _ | 0/ 2 }/ 20

  

 

ance GALLAGHER )
Federal Defender of Montana

Date: p/27/eo_.

 

gs B28. AL abhor

SAUSA Defendant Déf(Znsl. Date Page 10

 

 
